Case: 2:19-cv-00056-WOB-CJS Doc #:1-3 Filed: 05/01/19 Page: 1 of 3 - Page ID#: 97

EXHIBIT A

EXHIBIT A
Case: 2:19-cv-00056-WOB-CJS Doc #: 1-3 Filed: 05/01/19 Page: 2 of 3 - Page ID#: 98

A Note To Our Viewers About Our Covington Coverage

FOX40 strives to report fairly and accurately on the news that matters to our viewers — local, state.
national and world. For news outside northern California, we depend on our national news partners with
staffs of reporters, photojournalists and editors who track, report and analyze the latest developments. We
believe this serves our viewers well. Occasionally it does not, and mistakes can result. We try to tell our
viewers when mistakes happen, and pledge to use our best efforts to keep them from happening again.

On January 19-21, 2019, FOX40 aired reports of an encounter between high school students from
Covington, Kentucky and Native American activists in front of the Lincoln Memorial. News coverage
resulted not from conventional reporting on the scene, but from a short viral video showing a Native
American elder, Nathan Phillips, and a 16-year-old Covington student, Nicholas Sandmann, locking eyes on
one another as Phillips beat a drum and chanted, at very close range. The student remained silent,
occasionally smiling as he gazed at Phillips. News reports highlighted the fact Sandmann and some of his
classmates wore red “Make America Great Again” baseball caps. They were in the nation’s capital for an
annual rally against abortion. Phillips, visiting from Michigan, was attending an Indigenous People’s rally.
The students were awaiting buses to take them home.

The story drew angry comments in social media, and from politicians and celebrities. Early reports also
contained unverified statements about the students’ conduct, including statements by Phillips that they
had chanted “Build That Wall,” and made remarks offensive to Native Americans. Though several videos
have come to light since the incident, none of them contains evidence of hostile remarks by the students.

Our reports contained other remarks which, after videos emerged and both sides were heard from, proved
unsubstantiated or untrue. Sandmann was accused of blocking Phillips’ path so he could not climb the steps
of the Memorial to pray. Students were accused of assembling in the Indigenous People’s space, and
taunting and mocking the Native Americans. We reported the Diocese of Covington’s condemnation of the
Covington Catholic High School students, a denunciation that was retracted in six days when the church
admitted it had rushed to judgment. The Diocese said the students had violated religious teachings and
might be expelled from school. It later apologized to the students and their families, saying they had been
“bullied and pressured into making a statement prematurely.”

The facts now available about this story show no evidence of taunting by the students, although several
were seen doing a “tomahawk chop” while the Native Americans chanted in their presence. The students’
noisy display was a school cheer, which school chaperones gave them permission to do, to drown out
epithets from another group of activists at the scene. Phillips was not denied freedom of movement - he
approached the student gathering and said he wanted to promote peace between the students and the
Case: 2:19-cv-00056-WOB-CJS Doc #:1-3 Filed: 05/01/19 Page: 3 of 3 - Page ID#: 99
other activist group that taunted therm with profanity. Sandmann, for his part, professed the same motive:
keeping calm, and preventing the situation from getting out of hand. His behavior, and the prompt arrival of
the school buses, achieved this goal. Until the story went viral the next day.

The lion's share of the denunciations of this event landed on the students, and the focus of attention was on
Sandmann, who reportedly had bought his red cap that afternoon. Such is the result of cell phone video
presented as news: it shows a small window of reality for a short burst of time. Context, which is essential
in any news report, is lacking. Judgments are reached without the benefit of all or even most of the facts. It
is a prescription for error, and the error was ours at FOX40.

We should have considered that the targets of this story were high school students. Though the video
showed a tense faceoff between an elder and a teenager, there is no evidence either side did anything
wrong, particularly not the students.

We owe an apology to the students, their families, and the face of the Covington student group, Nick
Sandmann. In an effort to update our viewers ona story of significant human interest, we reported it
despite a shortage of hard facts, particularly the first day. Because of the way this story came together -
fueled by a viral video with no on-scene reporting by independent voices — we lost sight of our standard of
fairness, context and accuracy. This is especially serious when the groundswell of misinformed anger fell on
a group of teenagers who never sought the attention, let alone the abusive treatment, they got. They
deserved better, and so did our viewers.

Past Coverage:

Native American Says He Tried to Ease Tensions at Mall

Teen in Confrontation with Native American: | Didn’t Provoke

New Video Shows More of Encounter between Native American Elder and Teens in MAGA Hats

https://fox40, com/a-note-to-our-viewers-about-our-covington-coverage/ 2/2
